 

Exhibit 10.1

InfoSonics Corporation

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Subscription Agreement”) is made and entered
into to be effective as of the effective date set forth on the signature page
hereto (the “Effective Date”), by the undersigned subscriber (the “Subscriber”)
for the benefit of InfoSonics Corporation, a Maryland corporation (the
“Company”).  

The Subscriber acknowledges and agrees that the information that is being
provided herein by the Subscriber will be relied upon by the Company and its
Board (as defined below in Section 1(b)), in determining whether the Company
can, in compliance with various securities and other laws that are applicable to
it, admit the Subscriber as a shareholder of the Company. The Subscriber
acknowledges that the offer and sale of the Units (as defined below) is being
made pursuant to: (i) with respect to the shares of common stock, par value
$0.001 (“Common Stock”), of the Company (the “Common Shares” and each a “Common
Share”) comprising such Units, an effective registration statement under the
Securities Act of 1933, as amended (the “Securities Act”); (ii) with respect to
the shares of and 0% Series A Convertible Preferred Stock, par value $0.001 per
share, of the Company (the “Preferred Shares” and each a “Preferred Share”)
comprising such Units, an exemption from the registration requirements of
Section 5 of the Securities Act contained in Section 4(a)(2) thereof or
Regulation D promulgated thereunder; and (iii) with respect to the Common Stock
purchase warrants (the “Warrants” and each a “Warrant”) comprising such Units,
and the shares of Common Stock issuable upon exercise of the Warrants (“Warrant
Shares”), an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof or Regulation D promulgated
thereunder.

In addition, the Subscriber acknowledges that the information requested in this
Subscription Agreement is needed in order (a) to ensure compliance with
anti-money laundering laws that are or may hereafter be applicable to the
Company; (b) to determine whether the Subscriber is eligible to participate in
“new issues”, as hereinafter defined, and (c) to determine whether the
Subscriber is a “benefit plan investor” within the meaning of Section 3(42) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

The Subscriber also understands and agrees that, although the Company will use
its best efforts to keep the information provided in the answers to this
Subscription Agreement strictly confidential, the Company may present this
Subscription Agreement and the information provided in answers to it to such
parties as it deems advisable if called upon to establish the availability under
any applicable law of an exemption from registration of the Warrants or if the
contents thereof are relevant to any issue in any action, suit, or proceeding to
which the Company, the Board, or any of its affiliates is a party or by which it
is or may be bound.

WHEREAS, the Company is offering units (“Units”) of the Company, with each Unit
comprised of one (1) Common Share or one (1) Preferred Share, as determined
herein, and (1) Warrant for one Common Share at an exercise price of $3.02 per
Share, to certain qualified investors;

WHEREAS, the Company is offering for sale up to a total number of Units, with a
purchase price per Unit as set forth in the accompanying Subscriber Profile,
attached hereto;

WHEREAS, the Subscriber has carefully reviewed the risks of, and other
considerations relating to, an investment in the Company, including this
Subscription Agreement; and

WHEREAS, the Subscriber hereby tenders this subscription for Units in the
Company on the terms and subject to the conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the adequacy, receipt and
sufficiency of which are hereby acknowledged, the Subscriber hereby agrees as
follows:

 

1

 

 

--------------------------------------------------------------------------------

 

 

1.Subscription.

(a)Subject to the terms and conditions hereof, the Subscriber hereby irrevocably
subscribes for and agrees to contribute to the capital of the Company an amount
in cash equal to the amount of the aggregate purchase price set forth in the
accompanying Subscriber Profile, attached hereto (the “Aggregate Purchase
Price”) and further agrees to be bound by the terms of this Subscription
Agreement.  The accompanying Subscriber Profile shall be considered an integral
part of this Subscription Agreement.  The Aggregate Purchase Price shall be
payable in immediately available funds to such accounts as are designated by the
Board. If a Subscriber’s subscription is accepted, the Subscriber will be
required to fund the full Subscription Amount set forth in the attached
Subscriber Profile.  The Board will notify the prospective Subscriber whether it
is eligible to subscribe for Units, and will provide wiring instructions for
payment of the foregoing amounts.  

(b)This Subscription Agreement shall not become binding unless (i) this
subscription is accepted by the Company’s Board (the “Board”), on behalf of the
Company as indicated by its signature on this Subscription Agreement; and (ii)
such additional closing conditions as the Board shall require are
satisfied.  This subscription shall not be deemed accepted by the Company until
this Subscription Agreement is signed by a duly authorized person of the
Board.  If this subscription is accepted, this Subscription Agreement shall
become effective as between the Company and the Subscriber.  If this
subscription is rejected by the Board on behalf of the Company, this
Subscription Agreement and the Questionnaire (as that term is defined below)
will be returned to the Subscriber as soon as reasonably practicable, and this
subscription shall be rendered void and of no further force or effect.  The
Subscriber hereby agrees that, notwithstanding the execution by the Subscriber
of a counterpart of this Subscription Agreement, the Subscriber shall not be a
stockholder (a “Stockholder”) in the Company until this subscription has been
accepted by the Board on behalf of the Company as provided in Section 2 hereof,
and the Units to be acquired by the Subscriber shall not be transferred to the
Stockholder unless and until the acceptance of this subscription by the Board on
behalf of the Company as provided in Section 2 hereof.

2.Acceptance of Subscription.  The Subscriber acknowledges and agrees that this
subscription is made subject to the following terms and conditions:

(a)The Subscriber is committing to contribute capital to the Company in the
amount set forth in the Subscriber Profile, and such commitment is irrevocable;

(b)In the event the Subscriber (together with the Subscriber’s affiliates, and
any other persons acting as a group together with the Subscriber or any of the
Subscriber’s affiliates (such persons, “Attribution Parties”)) beneficially owns
or would beneficially own in excess of 4.99% of the Common Shares outstanding
immediately after giving effect to the subscription hereunder (“Beneficial
Ownership Limitation”), the Subscriber shall be issued Preferred Shares for any
Units subscribed for in excess of the Beneficial Ownership Limitation;

(c)The Subscriber shall not have the right to exercise any portion of any
Warrant subscribed for to the extent that after giving effect to the issuance of
any Common Shares after exercise as set forth in the Warrant, the Subscriber
(together with the Attribution Parties), would beneficially own in excess of the
Beneficial Ownership Limitation;

(d)The Board on behalf of the Company shall have the right, in its sole and
absolute discretion, to reject this subscription, in whole or in part, for any
reason whatsoever; and

(e)The Subscriber shall return this Subscription Agreement to the Company.

3.Acknowledgments, Representations, Warranties and Covenants of the
Subscriber.  The Subscriber acknowledges that in connection with the purchase of
the Units, the Subscriber (i) with respect to the Common

2

 

 

--------------------------------------------------------------------------------

 

Shares, has reviewed the Company’s Registration Statement on Form S-3, filed
with the Securities and Exchange Commission (“SEC”) on May 27, 2015, effective
as of June 5, 2015 (“Registration Statement”), including the prospectus which
forms a part of the Registration Statement (“Base Prospectus”) and the
prospectus supplement dated on or around June 1, 2018, filed with the SEC
pursuant to Rule 424(b) of the Rules and Regulations of the Securities Act (the
“Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”) and (ii) with respect to the Preferred Shares, Warrants and
Warrant Shares, has not been furnished with or relied on any offering literature
or information.  The Subscriber acknowledges that he, she, or it has had an
opportunity to ask questions and receive answers concerning the terms and
conditions of the offering of the Units and to obtain any additional information
necessary to verify the accuracy of such information that the Company or Board
possess or could acquire without unreasonable effort or expense.  To induce the
Board to accept this subscription, the Subscriber acknowledges, represents, and
warrants to, and agrees with, each of the Company and the Board that:

(a)With respect to the Preferred Shares, Warrants and Warrant Shares, if the
Subscriber is a natural person who is a “U.S. Person” (as that term is defined
in Rule 902(k) of Regulation S promulgated under the Securities Act) (a “U.S.
Person”), the Subscriber (i) has a personal net worth or joint net worth with
his or her spouse in excess of $1,000,000 (excluding the value of the
Subscriber’s primary residence and deducting any amount by which indebtedness
secured by the Subscriber’s primary residence exceeds the value of the
Subscriber’s primary residence); or (ii) has individual income (not joint income
with his or her spouse) in excess of $200,000 in each of the two (2) most recent
years or joint income with his or her spouse in excess of $300,000 in each of
those years and (in either case) has a reasonable expectation of reaching the
same income level in the current year, and he or she has no reason to anticipate
any change in personal circumstances, financial or otherwise, that may cause or
require any resale of the Preferred Shares, Warrants or Warrant Shares.  If the
Subscriber is not a natural person, the Subscriber and the person signing on its
behalf represent and warrant that either (A) all owners of equity interests in
the Subscriber meet the qualifications stated in the preceding sentence; (B) the
Subscriber otherwise qualifies as an “accredited investor” as that term is
defined in Rule 501(a) promulgated under the Securities Act, or (C) (x) the
Subscriber is not a U.S. Person and is not acquiring the Preferred Shares,
Warrants or Warrant Shares for the account or benefit of any U.S. Person and (y)
at the time of the offer and sale of these Preferred Shares, Warrants and
Warrant Shares, the Subscriber is outside the United States;

(b)The Subscriber acknowledges and confirms that (i) he, she or it understands
the speculative nature of, and the risks involved in, an investment in the
Company and is able to bear the economic risks of an investment in the Company;
(ii) he, she or it is fully informed as to the business conducted by the
Company; (iii) he, she, or it has adequate means of providing for his, her, or
its current needs and possible contingencies and has no need now, and
anticipates no need in the foreseeable future, to sell the Preferred Shares,
Warrants or Warrant Shares for which the Subscriber hereby subscribes; (iv) he,
she, or it understands that the offer and sale of the Preferred Shares, Warrants
and Warrant Shares has not been registered under the Securities Act or the
securities laws of any state and that the Preferred Shares, Warrants and Warrant
Shares are being offered and sold pursuant to an exemption from registration
thereunder; (v) the Preferred Shares, Warrants and Warrant Shares are being
acquired by the Subscriber solely for his, her, or its own account (unless
otherwise disclosed in writing to the Company), for investment purposes only,
and not with a view to, or in connection with, any resale, distribution,
subdivision, fractionalization or other distribution thereof; (vi) the
Subscriber has no agreement or other arrangement, formal or informal, with any
person to sell, transfer or pledge any part of the Preferred Shares, Warrants or
Warrant Shares subscribed for hereby or which would guarantee to the Subscriber
any profit or against any loss with respect to such Preferred Shares, Warrants
or Warrant Shares, and he, she or it has no plans to enter into any such
agreement or arrangement; (vii) the Company does not have a financial or
operating history and any investment in the Company involves substantial risks;
(viii) the Stockholders of the Company have only the limited voting rights, as
set forth in the Company’s certificate of incorporation, by-laws, and those
provided by applicable law; and (ix) the Subscriber understands that he, she, or
it must bear the economic risk of his, her, or its investment for an indefinite
period of time because the Preferred Shares, Warrants and Warrant Shares or any
part thereof cannot be sold or otherwise transferred unless the offer and sale
thereof is subsequently registered under the Securities Act (which the Company
is not obligated and does not plan to do) or an exemption from such registration
is available;

3

 

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding any other provision of this Subscription Agreement, the
Subscriber will not sell, exchange, transfer, assign, pledge, hypothecate or
otherwise dispose of (each, a “Transfer”) all or any part of the Preferred
Shares, Warrants or Warrant Shares (or purport to do so), unless (i) either (x)
the Transferee of the undersigned is an “accredited investor” and meets any
other investor suitability requirements established by the Company or (y) the
Transfer is made in an “offshore transaction” (as that term is defined in Rule
902(h) of Regulation S) in accordance with the provisions of Rule 904 of
Regulation S; (ii) the Company receives an opinion of counsel satisfactory to
the Board to the effect that such Transfer is being made in compliance with (A)
the terms and conditions of this Subscription Agreement, and (B) pursuant to an
exemption under, the Securities Act, any applicable U.S. state law, and the laws
of any other applicable jurisdiction; (iii) such Transfer will not cause (A) the
Company or the Board to be in violation of the Bank Secrecy Act, as amended, or
any similar U.S. federal, state or foreign law or regulation, if applicable, or
(B) the Warrants or the Warrant Shares to be held by a person currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (an “OFAC Party”); and (iv) such Transfer will not
cause the Company to hold “plan assets” for purposes of ERISA (as that term is
defined below) or similar state laws;

(d)The Subscriber has such knowledge and experience in financial and business
matters that he, or she is, or if an entity, its governing persons are, capable
of evaluating the merits and risks of an investment in the Company and of making
an informed investment decision;

(e)The Subscriber has or has been given access to or has been furnished all
information and documents regarding, the Company and its proposed investments
that the Subscriber desires or has requested to receive or review in order to
evaluate the merits and risks of investing in the Company and has been given
sufficient opportunity to ask questions of, and receive answers from (to the
extent available without unreasonable effort), the Company, the Board, and their
representatives concerning the terms of the investment in the Company, including
inquiries regarding the Company, its business, and its financial condition.  The
Subscriber has obtained, in the Subscriber’s judgment, sufficient information
from the Company to evaluate the merits and risks of an investment in the
Company;

(f)There have been no representations, guaranties, or warranties made to the
Subscriber by the Company, the Board, or their agents or employees, or by any
other person, expressly or by implication, with respect to (i) the approximate
length of time that the Subscriber will be required to remain an owner of the
Preferred Shares, Warrants or Warrant Shares; (ii) the percentage of profit or
amount of or type of consideration, profit, or loss (including, without
limitation, tax benefits) to be realized, if any, as a result of investment in
the Company; and (iii) the possibility that the past performance or experience
on the part of any officer or partner of the Company, the Board, or their agents
or employees or of any other person, might in any way indicate the predictable
results of operations of the Company, or of ownership of Preferred Shares,
Warrants or Warrant Shares;

(g)The Subscriber understands that no federal or state agency has passed on or
made any recommendation, determination as to fairness or endorsement of the
Preferred Shares, Warrants and Warrant Shares;

(h)The Subscriber is acquiring Preferred Shares, Warrants and Warrant Shares for
his, her, or its own account, not for the benefit or account of any other person
or entity, for investment and not with a view to, or for resale in connection
with, any distribution or assignment thereof within the meaning of the
Securities Act, in violation of the Securities Act or any applicable state
securities law;

(i)The Subscriber can bear the economic risk of losing his, her or its entire
investment;

(j)With respect to the Preferred Shares, Warrants and Warrant Shares, the
Subscriber understands that (i) no public market currently exists for either the
Preferred Shares, Warrants or Warrant Shares, (ii) one will not develop as a
result of any or all subscriptions governed by this Subscription Agreement, and
(iii) he or she, or if an entity, its governing persons, should not maintain any
reasonable expectation of a public market existing in the future for the
Preferred Shares, Warrants and Warrant Shares.  Subscribers to the Preferred
Shares, Warrants and Warrant Shares, in the event their subscriptions are

4

 

 

--------------------------------------------------------------------------------

 

accepted, must therefore bear the economic risk of their investment in the
Company for an indefinite period of time;

(k)With respect to the Preferred Shares, Warrants and Warrant Shares, the
Subscriber has been advised and understands that its investment is not readily
marketable and is illiquid and involves a high degree of risk.  The Subscriber
has no need for liquidity in its investment, has the ability to bear the
economic risk of such investment, and at the present time and for an indefinite
period of time can afford a complete loss of such investment.  The Subscriber’s
overall commitment to investments which are not readily marketable is not
disproportionate to the Subscriber’s net worth, and his, her, or its investment
in the Company will not cause such overall commitment to become excessive;

(l)With respect to the Preferred Shares, Warrants and Warrant Shares, the
Subscriber has adequate means of providing for his, her, or its current needs
and personal contingencies and has no need for liquidity in his, her or its
investment in the Company;

(m)With respect to the Preferred Shares, Warrants and Warrant Shares, the
Subscriber understands that (i) the Preferred Shares, Warrants and Warrant
Shares are restricted securities within the meaning of Rule 144 promulgated
under the Securities Act (“Rule 144”); (ii) the offer and sale of the Preferred
Shares, Warrants and Warrant Shares has not been registered under the Securities
Act or any applicable state laws; (iii) the Company has no obligation, and has
made no commitment, to the Subscriber to register any of the Preferred Shares,
Warrants or Warrant Shares in order to permit them to be publicly resold; and
(iv) the exemption from registration under Rule 144 will not be available unless
the terms and conditions of Rule 144 have been complied with, and the Company
has no obligation, and has made no commitment, to the Subscriber to so comply
with any of such terms and conditions;

(n)The Subscriber will not transfer or offer to transfer his, her or its
Preferred Shares, Warrants and Warrant Shares until he, she or it notifies the
Company of his, her or its intention to do so and satisfies the requirements for
transfer of the Preferred Shares, Warrants and Warrant Shares;

(o)The Subscriber understands that legends shall be placed on the certificates
or other documents, if any, representing the Preferred Shares and Warrant
Shares, which shall evidence the restrictions on transfer specified by
applicable federal and state securities laws;

(p)The Subscriber’s investment activities are not subject to review or
regulation by U.S. federal or state regulatory authorities;

(q)In formulating a decision to invest in the Company, the Subscriber:

(i)has carefully read this Subscription Agreement and understands and has
evaluated the risks of a purchase of the Units and has relied on: (A) with
respect to the Common Shares, on the information contained in this Subscription
Agreement, the Registration Statement, and the Prospectus, and (B) with respect
to the Preferred Shares, Warrants and Warrant Shares, solely on the information
contained in this Subscription Agreement;

(ii)with respect to the Preferred Shares, Warrants and Warrant Shares, has not
relied on any information provided by the Company, the Board, or any partner,
officer, employee, agent, affiliate or subsidiary of any of them, except for
information set forth in this Subscription Agreement;

(iii)has not reproduced, duplicated, or delivered this Subscription Agreement,
or any other documents which may have been made available upon request to any
other person, except to the Subscriber’s professional advisors or as instructed
by the Board;

(iv)has such knowledge and experience in financial and business matters that the
undersigned is capable of evaluating the merits and risk of investment in the
Company and of

5

 

 

--------------------------------------------------------------------------------

 

making an informed investment decision, has knowledge and understands the risks
related to the business conducted by the Company; and has the capacity to
analyze and protect its own interests in purchasing the Units and has determined
that the Units are a suitable investment for the Subscriber;

(v)has read this Subscription Agreement, the Registration Statement, and the
Prospectus, and understands, agrees and is aware that there are substantial
risks incident to the purchase of the Units; and

(vi)has carefully considered and has, to the extent the Subscriber believes is
necessary, discussed with the Subscriber’s professional legal, tax, and
financial advisers the suitability of an investment in the Company for the
undersigned’s particular legal, tax, and financial situation and the undersigned
has determined that the Units are a suitable investment for the undersigned.

(r)With respect to any estimates regarding possible future cash flows or other
measures of economic performance of the Company (collectively, “Estimates”) that
have been furnished to the Subscriber, the Subscriber is aware and understands
that:

(i)such Estimates were developed using certain assumptions for which the Board
or its representatives reasonably believed they had a reasonable basis at the
time of preparation;

(ii)such Estimates and the underlying assumptions are inherently subject to
significant uncertainties and contingencies, many of which are beyond the Board
or its representatives’ control, and therefore actual results may vary
materially and adversely from those projected or estimated;

(iii)such Estimates were not prepared with a view to compliance with published
guidelines of the American Institute of Certified Public Accountants regarding
forecasts or with generally accepted accounting principles; and

(iv)such Estimates have not been reviewed by independent accountants.

(s)The Subscriber has all requisite power and authority to execute and deliver
this Subscription Agreement, to perform its obligations hereunder and
thereunder, and to consummate the transactions that are the subject of this
Subscription Agreement.  The Subscriber is not a party to, or bound by, any
contract, charter, agreement, or instrument or, to the Subscriber or its
signatory’s knowledge, subject to any order of or license issued by any
governmental authority or provision of law, under the terms of which performance
by the Subscriber according to the terms of this Subscription Agreement will be
a default, event of acceleration, or grounds for termination, or whereby the
timely performance by the Subscriber according to the terms of this Subscription
Agreement may be prohibited, prevented, or delayed.  Any person signing this
Subscription Agreement on behalf of the Subscriber has been duly authorized by
the Subscriber to do so and has been authorized to delegate authority pursuant
to a power of attorney to be granted under this Subscription Agreement.  The
Subscriber has obtained all authorizations, consents, approvals, and clearances
of all courts, governmental agencies, and authorities and such other persons, if
any, required to permit the Subscriber to enter into this Subscription
Agreement;

(t)The Subscriber is aware and understands that any U.S. federal income tax
benefits which may be available to the Subscriber may be lost through adoption
of new laws, amendments to existing laws or regulations, or changes in the
interpretation of existing laws and regulations; the Subscriber is relying
solely on its own tax and legal advisors with respect to the tax and other legal
aspects of investment in the Company;

6

 

 

--------------------------------------------------------------------------------

 

(u)The Subscriber’s true and correct principal place of business is located at
the address of the Subscriber set forth in the accompanying Subscriber Profile,
and the Subscriber has no present intention of moving its principal place of
business to any other state or jurisdiction;

(v)All information provided in the accompanying Subscriber Profile is true and
correct;

(w)The Subscriber is not an organization (i) the income of which is exempt from
taxation under Section 401 or 501 of the Internal Revenue Code of 1986, as
amended (the “Code”); or (ii) that generally is taxed on its income under the
Code only to the extent that it is engaged in an “unrelated trade or business”
within the meaning of Section 513(a) of the Code;

(x)This Subscription Agreement constitutes the valid and binding obligation of
the Subscriber, and is enforceable against the Subscriber in accordance with its
terms;

(y)Neither the execution and delivery of this Subscription Agreement by the
Subscriber nor the consummation of the transactions contemplated hereby violates
any law or regulation applicable to the Subscriber, violates any order, writ,
injunction, decree, or demand of any court or other governmental department,
commission, board, bureau, agency or instrumentality, or conflicts with or
results in a breach of any of the terms, conditions, or provisions of any
agreement or instrument to which the Subscriber is a party or by which the
assets of the Subscriber are bound (including, without limitation, the
organizational documents if the Subscriber is other than a natural person) and
any investment guidelines or restrictions of the Subscriber, or constitutes a
default under such agreement or instrument;

(z)No representations or warranties have been made to the Subscriber by the
Company, the Board or any partner, stockholder, officer, employee, agent,
affiliate or subsidiary of any of them, other than the representations of the
Company in this Subscription Agreement;

(aa)There are no actions, suits, or proceedings pending, or, to the knowledge of
the Subscriber, threatened against or affecting the Subscriber or the assets of
the Subscriber in any court or before or by any U.S. federal, state, municipal,
foreign, or other governmental department, commission, board, bureau, agency or
instrumentality which, if adversely determined, would impair the ability of the
Subscriber to perform under this Subscription Agreement as provided herein;

(bb)The acceptance of the Subscriber’s subscription application together with
the appropriate remittance will not breach any applicable anti-money laundering
rules and regulations applicable to the Company and the Subscriber will provide
verification of its identity reasonably satisfactory to the Company or the Board
in respect of the acceptance of subscriptions, promptly on request in order to
assure compliance with such anti-money laundering rules and regulations.  The
Subscriber is not an OFAC Party, and no part of the amount paid or to be paid
pursuant to capital commitments or a subscription hereunder represents or will
represent property in which an OFAC Party has any interest, or represents or
will represent proceeds of an unlawful activity;

(cc)Perkins Coie LLP, counsel to the Company has not represented the Subscriber,
and has not rendered any legal advice to the Subscriber, in connection with the
Subscriber’s investment in the Company and the transactions contemplated hereby;

(dd)With respect to the Preferred Shares, Warrants and Warrant Shares, the
Subscriber has received no general solicitation or advertisements, and has
attended no public seminar or other public promotional meeting relating to
investments in the Company as the opportunity to invest in the Company was made
only through direct, personal communication between the Subscriber and the
representatives of the Company or its Board; and

(ee)Any information, understanding, agreement, acknowledgement, representation,
or warranty which the Subscriber has heretofore furnished or made, or in
connection herewith is furnishing or making, to the Company or the Board
(including, without limitation, the information set forth in the

7

 

 

--------------------------------------------------------------------------------

 

accompanying Questionnaire (as defined below)) is correct and complete as of the
Effective Date and will be correct and complete as of the acceptance of this
Subscription by the Company on the Closing Date (and will be relied upon by the
Company and the Board) and shall survive the acceptance of this subscription,
the closing of this subscription, and the dissolution of the Company, without
limitation as to time.  Without limiting the foregoing, the Subscriber shall
provide the Board with prompt written notice, including providing additional
information as is necessary to make the information accurate and complete, in
the event that any of the certifications, acknowledgments, representations,
warranties, covenants, or agreements of the Subscriber contained in this
Subscription Agreement ceases to be true at any time following the date
hereof.  Further, the Subscriber understands and acknowledges that the Company
will rely upon the representations and warranties contained in this Subscription
Agreement and the attached forms in issuing any Units to the Subscriber and in
making any decision to accept an investment by the undersigned in the Company,
and the Subscriber agrees that the representations, warranties, covenants, and
agreements set forth in this Subscription Agreement will survive any decision by
the Company to accept an investment by the Subscriber in the Company.

4.Additional Purchase of Shares.  The Subscriber agrees that if the Subscriber
subscribes for or purchases additional Units, he, she, or it shall be deemed to
have executed this Subscription Agreement as of the date of each such additional
subscription or purchase, and the Subscriber covenants that all such information
therein shall be true and correct as of each such date except to the extent the
Subscriber delivers to the Company prior written notice of any changes.  If any
such notice is delivered, the Company, in its sole and absolute discretion, may
then accept or reject the additional subscription or purchase.

5.Issuance of Units.  

(a)The Company shall issue the Units to the Subscriber within thirty (30) days
of the Company’s filing of a listing of additional shares notification
(“Additional Shares Notification”) with the Nasdaq Stock Market (“NASDAQ”) in
connection with the sale and issuance of the Units, if the Company shall not
have received any objections thereto from NASDAQ (such day the “Closing Date”);

(b)If the Company has not issued the Units within the period specified in
Section 5(a), above, the Company shall promptly return the Aggregate Purchase
Price to the Subscriber;

(c)On the Closing Date, the Company shall deliver to the Subscriber a Warrant,
in the form attached here to as Exhibit A, registered in the name of the
Subscriber to purchase up to a number of shares of Common Stock equal to one
hundred percent (100%) of such Subscriber’s Shares (as set forth on the
Subscriber Profile), with an exercise price equal to $3.02 per share, subject to
adjustment therein.

6.Indemnification.  To the fullest extent permitted by law, the Subscriber
hereby agrees to indemnify and hold harmless (a) the Company, the Board, and
each of their respective partners, promoters, sponsors, stockholders, officers,
directors, employees, agents, and attorneys and their respective successors and
assigns; (b) each other person or entity, if any, who “controls” any of the
aforementioned within the meaning of Section 15 of the Securities Act; and (c)
the respective partners, stockholders, officers, directors, employees, agents
and affiliates of each of the persons and entities described in clause (a) or
(b) above (collectively the “Indemnified Parties”), from and against any and all
losses, claims, damages, liabilities, or expenses (including, without
limitation, attorneys’ fees, judgments, fines, and amounts paid in settlement,
investigation, preparation or defense) and any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation commenced or threatened or any claim whatsoever) due to or arising
out of (i) any breach of any representation, warranty, covenant, or agreement
made by the Subscriber in this Subscription Agreement, or in connection herewith
or therewith; (ii) any actual or alleged misrepresentation or misstatement of
facts or omission to represent or state facts by the Subscriber to the Company
or the false acknowledgment, understanding, representation, or warranty or
breach; (iii) any action arising as a result of the offer, sale, or distribution
of any of the Units by the Subscriber in violation of the Securities Act, or
other applicable federal or state law; or (iv) any action, suit, or proceeding
brought by the Subscriber against any of the Indemnified Parties in which the
Subscriber does not prevail.  The covenants, warranties, and representations
contained herein shall be for the benefit of the Company and its stockholders,
parents, affiliates, and subsidiaries, and each of them shall be entitled to all
of the rights that such covenants, warranties, and representations shall confer.
Stockholders will not be individually obligated with respect to any such

8

 

 

--------------------------------------------------------------------------------

 

indemnification beyond their respective capital; provided, however, that
Stockholders may be required to return to the Company certain distributions from
the Company for the purpose of meeting any such indemnification obligations for
a period of twelve (12) months following the termination of the Company.

7.Confidentiality.

(a)The Stockholder shall maintain the confidentiality of (i) Non-Public
Information (as that term is defined below); and (ii) any information subject to
a confidentiality agreement binding upon the Company or the Board, so long as
such information has not become otherwise publicly available unless, after
reasonable notice to the Company by the Stockholder, such Stockholder is
otherwise compelled by court order or other legal process or in response to
other governmentally imposed reporting or disclosure obligations to disclose
such information; provided that each Stockholder may disclose Non-Public
Information (as defined below) to its officers, directors, agents and
professional consultants upon notification to such officer, director, agent or
consultant that such disclosure is made in confidence and shall be kept in
confidence.  As used in this Section 7(a), “Non-Public Information” means
information regarding the terms of this Subscription Agreement, and information
regarding the Company and the Board received by such Stockholder pursuant to
this Subscription Agreement, but does not include information that (i) was
publicly known at the time such Stockholder receives such information pursuant
to this Subscription Agreement; (ii) subsequently becomes publicly known through
no act or omission by such Stockholder; or (iii) is communicated to such
Stockholder by a third party free of any obligation of confidence known to such
Stockholder.  The Stockholder will not use any such confidential information,
including the Non-Public Information, for any purpose other than evaluating its
potential investment in the Company.

(b)The Company may, to the maximum extent permitted under the laws of the State
of Maryland and applicable law, keep confidential from the Stockholders for such
period as the Board deems reasonable, any information the disclosure of which
the Board in good faith believes is not in the best interest of the Company or
could damage the Company or its business or which the Board or the Company is
required by law or by an agreement with a third party to keep confidential.

(c)Notwithstanding any provision in this Subscription Agreement or in any other
agreement or statement relating to the transaction to the contrary, each
Stockholder (or prospective Stockholder) and any of their officers, directors,
representatives, or other agents (in each case, a “Party”) is authorized to
disclose to any and all persons, beginning immediately upon commencement of
discussions regarding the transactions contemplated herein, and without
limitation of any kind, the tax treatment and tax structure of such
transactions, and all materials of any kind (including opinions or other tax
analyses) that are provided to such Party relating to such tax treatment and tax
structure, except to the extent that such disclosure is subject to restrictions
reasonably necessary to comply with applicable federal and state securities laws
(including, without limitation, the rules and regulations applicable to private
placements).  For purposes of this authorization, “tax treatment” and “tax
structure” have the meanings provided, respectively, in Treasury Regulations
Sections 1.6011-4(c)(8) and (9) (or any other similar provision enacted under
state or local law).  Nothing herein is intended to imply that the Board, the
Company, or any of their officers, directors, employees, agents,
representatives, or affiliates (x) has made or provided to, or for the benefit
of, any Party any oral or written statement as to any potential United States
federal tax consequences that are related to, or may result from, the
transactions contemplated herein or (y) has provided any accounting, tax or
legal advice to any Stockholder (or prospective Stockholder).  Each Stockholder
(or prospective Stockholder) should consult its own advisors regarding its
participation in the transactions contemplated herein, including, without
limitation, the tax consequences of such transactions.

8.Other Matters.

(a)The Subscriber agrees that, except as provided herein, this Subscription
Agreement or any agreement made hereunder or pursuant hereto may not be
cancelled, terminated or revoked by him, her, or it except upon the written
consent of the Company.

9

 

 

--------------------------------------------------------------------------------

 

(b)The Subscriber agrees that this Subscription Agreement and the foregoing
acknowledgments, representations, and covenants are true and accurate as of the
Effective Date and shall be true and accurate as of the Closing Date, and shall
survive his, her or its admission as a Stockholder of the Company and any
investigation made by any party relying on the same or any acceptance or
rejection of this subscription.

(c)The Subscriber agrees to execute any and all further documents necessary or
advisable, in the sole and absolute discretion of the Company, in connection
with his, her, or it becoming a holder of the Units or any portion thereof.

(d)All notices, consents, or other communication to be given under this
Subscription Agreement by any party to any other party shall be in writing and
shall be deemed to have been given (i) when delivered by hand (with written
confirmation of receipt); (ii) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (iii) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next business day if sent after normal business hours of the recipient; or (iv)
on the third (3rd) day after the date mailed, by certified or registered mail,
return receipt requested, postage prepaid. Such communications must be sent to
the respective parties at the following addresses (or such other address for a
party as shall be specified in a notice given in accordance with this Section
7(d)).

Notice to Subscriber:Subscriber’s address, facsimile, and email listed in the
Subscriber Profile

 

Notice to Company:Address:InfoSonics Corporation

4435 Eastgate Mall, Suite 320

San Diego, CA 92121

Email: vern.loforti@infosonics.com

Attention: Vernon A. LoForti

(e)The parties acknowledge and agree that this Subscription Agreement and the
obligations and undertakings of the parties hereunder will be performable in
Miami, Florida.  This Subscription Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of Florida.  If any
action is brought to enforce or interpret this Subscription Agreement, venue for
such action shall be in Miami-Dade County, Florida.

(f)If any provision of this Subscription Agreement or any other document
delivered pursuant hereto is held to be illegal, invalid, or unenforceable under
present or future laws effective during the term hereof, such provision shall be
fully severable; this Subscription Agreement or such other document shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof or thereof; and the remaining provisions
hereof and thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid or unenforceable provision or by its severance
herefrom.

(g)No failure or delay on the part of any party in exercising any right, power
or privilege hereunder or under any of the documents delivered in connection
with this Subscription Agreement shall operate as a waiver of such right, power
or privilege; nor shall any single or partial exercise of any right, power, or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.

(h)This Subscription Agreement and the obligations contained herein shall
continue in full force and effect until terminated upon the earlier to occur of
(i) the execution by all parties hereto of a written instrument terminating the
Subscriber’s obligations hereunder; or (ii) the termination or dissolution of
the Company or any successor entity thereto; or (iii) the Board’s refusal on
behalf of the Company to accept this subscription as provided in Section 2
hereof.

(i)This Subscription Agreement (including the Questionnaire) constitutes the
entire agreement among the parties hereto with respect to the subject matter
hereof and this Subscription

10

 

 

--------------------------------------------------------------------------------

 

Agreement can be amended only by an amendment in writing signed by the parties
hereto.  This Subscription Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and the heirs, successors and legal
representatives of the parties hereto.

(j)This Subscription Agreement may be executed in any number of counterparts,
each of which shall be considered an original for all purposes, and all of which
when taken together shall constitute a single counterpart instrument.  Executed
signature pages to any counterpart instrument may be detached and affixed to a
single counterpart, with such single counterpart with multiple executed
signature pages affixed thereto constituting the original counterpart
instrument.  All of those counterpart pages shall be read as though one, and
they shall have the same force and effect as if all the signers had executed a
single signature page.

(k)This Subscription Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter hereof, and may be amended
only by a writing executed by the party to be bound thereby.

9.Communications to Subscriber

(a)The Board shall send confirmation of a subscription for Units, a copy of this
Subscription Agreement, and any other communications to the address indicated in
the Subscriber Profile, attached hereto.

(b)The Board may request from the Subscriber such additional information as it
may deem necessary to evaluate the eligibility of the Subscriber to acquire
Units, and may request from time to time such information as it may deem
necessary to determine the eligibility of the Subscriber to hold Units or to
enable the Board to determine the Company’s compliance with applicable
regulatory requirements or tax status, and the Subscriber shall provide such
information as may reasonably be requested.  The Subscriber agrees to notify the
Board promptly if there is any change with respect to any of the information or
representations contained herein (or any other part of the Subscription Booklet
hereto) and to provide the Board with such further information as the Board may
reasonably require.

 

[Signature Page Follows]

 

 

 

11

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Subscriber has hereby executed this Subscription
Agreement as of the Effective Date set forth below.

Signature of Subscriber (if an individual):

Printed Name of Subscriber:Subscriber’s Street Address:


Street


Signature of SubscriberCity, State  Zip Code

Date: _______________________


Subscriber’s Social Security Number

Signature of Subscriber (if other than an individual):

Printed Name of Subscriber:Subscriber’s Street Address:


City

By:

Printed Name:_______________________
State  Zip Code

Title: ______________________________

Date:_______________________
Subscriber’s Federal EIN (if applicable)

 

 

Acknowledged and Accepted:

INFOSONICS CORPORATION
a Maryland corporation

By:
Vernon A. LoForti
Vice President of Corporate Development,

Compliance and Investor Relations

 

Effective Date:

 

 

 

[Signature Page to Subscription Agreement]

 

--------------------------------------------------------------------------------

 

SUBSCRIBER PROFILE

Terms used but not otherwise defined herein shall have the meanings ascribed to
such terms as set forth in the Subscription Agreement.

Total Number of Units Offered:

Purchase Price Per Unit: $_______________________________

Aggregate Purchase Price: $_______________________________

Number of Common Shares:

Number of Warrants:

 

 

Number of Preferred Shares:

 

 

 

 

 

 

 

 

 

(1)

Name of Subscriber (Please Print or Type)

 

 

 

 

 

 

 

 

Name of person exercising investment
discretion for Subscriber (trustee or fiduciary, etc.)

 

 

 

 

(2)

Social Security Number/Tax I.D. Number: _____________________

 

 

 

(3)

Type of Subscriber - Please check one:

 

 

Individual

 

Limited Liability Company

 

 

Partnership

 

Individual Retirement Account

 

 

Corporation

 

Foundation

 

 

Trust

 

Employee Benefit Plan

 

 

Tenants in Common

 

Endowment

 

 

Joint Tenants

 

Other

 

 

 

(4)

Domicile (in the case of individuals) or jurisdiction in which organized:

 

 

 

(5)

Residence or principal place of
business address:

 

 

Mailing address (if different):

 

Name

 

Name

 

 

 

 

 

 

Company

 

Company

 

 

 

 

 

 

Street

 

Street

 

 

 

 

 

 

City, State, Zip Code

 

City, State, Zip Code

 

 

 

 

 

Attn:

 

 

Attn:

 

 

 

Telephone number:

 

 

Telephone number:

 

 

 

 

 

 

 

 

Fax number:

 

 

Fax number:

 

 

 

Email:

 

 

Email:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Subscriber has hereby executed this Subscriber Profile
as of the Effective Date.

Signature of Subscriber (if an individual):

Printed Name of Subscriber:Subscriber’s Street Address:


Street


Signature of SubscriberCity, State  Zip Code

Date: _______________________


Subscriber’s Social Security Number

Signature of Subscriber (if other than an individual):

Printed Name of Subscriber:Subscriber’s Street Address:


City

By:

Printed Name:_______________________
State  Zip Code

Title: ______________________________

Date:_______________________
Subscriber’s Federal EIN (if applicable)




 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Form of Warrant

 

(attached)

 

 

 